Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
 EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kin-Wah Tong (Reg No. 39400) on 03/09/2022. 
In the claims:
1.	(Currently Amended)  A gateway device deployed in a telecommunication network, the gateway device comprising:
a processor; and
a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising:
detecting a change in a trust designation of a wireless access point that is in communication with the gateway device via a trusted link, wherein the 
establishing, in response to the change in the trust designation of the wireless access point, a secure tunnel between the gateway device and the endpoint device that is accessing the telecommunication network via the wireless access point and the gateway device, wherein a path of the secure tunnel includes an untrusted link between the wireless access point and the gateway device; and
transporting, in response to the establishing, the 


19.	(Currently Amended)  A non-transitory computer-readable medium storing instructions which, when executed by a processor of a gateway device deployed in a telecommunication network, cause the processor to perform operations, the operations comprising:
detecting a change in a trust designation of a wireless access point that is in communication with the gateway device via a trusted link, wherein the telecommunication network stores a plurality of trust designations of a plurality of wireless access points including the wireless access point, and wherein the wireless access point processes 
establishing, in response to the change in the trust designation of the wireless access point, a secure tunnel between the gateway device and the endpoint device that is accessing the telecommunication network via the wireless access point and the gateway device, wherein a path of the secure tunnel includes an untrusted link between the wireless access point and the gateway device; and
, in response to the establishing, the 

20.	(Currently Amended)  A method comprising:
detecting, by a processor of a gateway device deployed in a telecommunication network, a change in a trust designation of a wireless access point that is in communication with the gateway device via a trusted link, wherein the telecommunication network stores a plurality of trust designations of a plurality of wireless access points including the wireless access point, and wherein the wireless access point processes 
establishing, by the processor, in response to the change in the trust designation of the wireless access point, a secure tunnel between the gateway device and the endpoint device that is accessing the telecommunication network via the wireless access point and the gateway device, wherein a path of the secure tunnel includes an untrusted link between the wireless access point and the gateway device; and
transporting, by the processor, in response to the establishing, the 

Allowable Subject Matter
4.	Based on the new amendments to claims and further search, claims 1-20 are allowed for the reasons as set forth in applicant remarks filed on 02/03/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643